Name: Commission Regulation (EC) No 229/2002 of 7 February 2002 amending the rates of the refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex I to the Treaty
 Type: Regulation
 Subject Matter: trade policy;  beverages and sugar
 Date Published: nan

 Avis juridique important|32002R0229Commission Regulation (EC) No 229/2002 of 7 February 2002 amending the rates of the refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex I to the Treaty Official Journal L 038 , 08/02/2002 P. 0016 - 0016Commission Regulation (EC) No 229/2002of 7 February 2002amending the rates of the refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex I to the TreatyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(1), and in particular Article 27(5)(a) and (15) thereof,Whereas:(1) The rates of the refunds applicable from 1 February 2002 to the products listed in the Annex, exported in the form of goods not covered by Annex I to the Treaty, were fixed by Commission Regulation (EC) No 189/2002(2).(2) It follows from applying the rules and criteria contained in Regulation (EC) No 189/2002 to the information at present available to the Commission that the export refunds at present applicable should be altered as shown in the Annex hereto,HAS ADOPTED THIS REGULATION:Article 1The rates of refund fixed by Regulation (EC) No 189/2002 are hereby altered as shown in the Annex hereto.Article 2This Regulation shall enter into force on 8 February 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 February 2002.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 178, 30.6.2001, p. 1.(2) OJ L 31, 1.2.2002, p. 46.ANNEXto the Commission Regulation of 7 February 2002 altering the rates of the refunds applicable to certain products in the sugar sector exported in the form of goods not covered by Annex I to the Treaty>TABLE>